IN THE SUPREME COURT OF THE STATE OF NEVADA


                  BRANDON CHRISTOPHER RAGLAND,                            No. 69589
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                    Respondent.
                                                                                 FILED
                                                                                  MAR 0 4 2016
                                                                                  TRACE K LINDEMAN
                                                                               CLERK_W SUPREME COURT
                                                                                      \hwt trif1/4-151
                                        ORDER DISMISSING APPEAL                    DEPUTY CLERK




                              This is a pro se appeal from a district court order denying a
                  motion to expose malfeasance. Eighth Judicial District Court, Clark
                  County; William D. Kephart, Judge.
                              Because no statute or court rule permits an appeal from the
                  aforementioned decision, we lack jurisdiction.    Castillo v. State, 106 Nev.
                  349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                              ORDER this appeal DISMISSED. 1




                                               it
                                           Hardesty
                                                        tfretAi\




                  Saitta                                      Pickering




                         'In light of this order, we deny as moot the pro se motion for leave to
                  file an opening brief filed on February 9, 2016.

SUPREME COURT
      OF
    NEVADA


(0) 1947A   en4

                                                                                      1(9-0-7040
                cc: Hon. William D. Kephart, District Judge
                     Brandon Christopher Ragland
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I94Th
                                                  2